FOSTER, District Judge.
In this matter it appears that the complainant has invented a counterbalancing bin with the axis of oscillation at the front edge. It may be that the inventor obtained his idea of a swell-front bin that would counterbalance by the weight of its contents from articles already on the market, such as showcases; but it ■does not appear that any effected a combination of counterbalancing and pivoting, so as to anticipate complainant. In my opinion, he has invented a useful article, and the defendant's device is a clear infringement. The method of suspension adopted by the defendant is of little practical utility, aside from furnishing an axis of oscillation, and the fact .that in operation the bin is pulled out of the casing an inch or two does not prevent its infringing.
*517There will be a decree as prayed for, perpetually enjoining the defendant, and the matter will be referred to a master to state an account and fix the measure of damages.